                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Leo Lionel Payne,                   )
                                    )               Civil Action No. 3:18-cv-01993-JMC
                    Plaintiff,      )
                                    )                              ORDER
             v.                     )
                                    )
Jessica Mangum,                     )
                                    )
                   Defendant.       )
____________________________________)

       This matter is before the court upon review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on August 3, 2018 (ECF No. 6). The court ACCEPTS the

Report and incorporates it herein by reference. For the reasons set out in the Report, the court

summarily DISMISSES Plaintiff’s Complaint (ECF No. 1) with prejudice.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (ECF No. 6 at 1–2.) As brief background, on July 20, 2018,

Plaintiff, proceeding pro se and in forma pauperis, commenced this 42 U.S.C. § 1983 action

against Defendant Jessica Mangum, a solicitor in Richland County South Carolina, for false

arrest, false imprisonment, malicious prosecution, and racial discrimination. (ECF No. 1 at 4–5.)

       On August 3, 2018, the Magistrate Judge entered her Report. (ECF No. 6.) In the Report,

the Magistrate Judge reasoned that Defendant, who is a solicitor, which in South Carolina is a

prosecutor, is immune from suit for prosecution of a plaintiff under § 1983. (ECF No. 6 at 3

(citing Imbler v. Pachtman, 424 U.S. 409, 430 (1976) (holding that in initiating a prosecution

and in presenting the State’s case, the prosecutor is immune from civil suit for damages under §

1983)).) Accordingly, the Report recommends summarily dismissing Plaintiff’s Complaint (ECF

                                                1
No. 1) with prejudice because he seeks damages against a defendant that is immune from such

relief. (ECF No. 6 at 3 (citing 28 U.S.C. § 1915(e)(2)(B)(iii)).)

       On June 11, 2019, as part of the Report, the Magistrate Judge notified the parties of their

right to file objections by August 17, 2018. (Id. at 5.) Plaintiff filed an Objection to the Report on

August 13, 2018. (ECF No. 10.) Within his Objection, Plaintiff does not mention any errors in

the Magistrate Judge’s Report, and Plaintiff does not assert the Magistrate Judge erred in finding

Defendant was entitled to prosecutorial immunity. (See ECF No. 10 at 2–5.) Instead, Plaintiff

reargues that Defendant violated his civil rights and right to due process. (Compare ECF No. 1 at

4–5, with ECF No. 10 at 2–5.)

                                  II. STANDARD OF REVIEW

       The Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02

for the District of South Carolina. The Magistrate Judge makes only a recommendation to this

court, which has no presumptive weight. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976).

The responsibility to make a final determination remains with this court. Id. at 271. The court is

charged with making a de novo determination of those portions of the Report to which specific

objections are made. Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005). The court may accept, reject, or modify, in whole or in part, the Magistrate Judge’s

recommendation or recommit the matter with instructions. See U.S.C. § 636(b)(1).

       This court is required to liberally construe pro se complaints, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007);

King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal

construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs.,



                                                  2
901 F.2d 387, 390–91 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009)

(outlining pleading requirements under Rule 8 of the Federal Rules of Civil Procedure for “all

civil actions”).

                                        III. DISCUSSION

        On June 11, 2019, the Magistrate Judge notified the parties of their right to file specific,

written objections to the Report by August 17, 2018. (ECF No. 6 at 5.) Plaintiff’s Objection

restates arguments he advanced in his Complaint (ECF No. 1) and, therefore, “do[es] not direct

the court to a specific error in the [M]agistrate’s proposed findings and recommendation.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Specifically, Plaintiff’s Objection never

mentions the Report or alleges an error about the prosecutorial immunity finding, and only

reiterates the Complaint’s allegations. (Compare ECF No. 1 with ECF No. 10.)

        In the absence of specific, written objections to the Report, the court is not required to

give any explanation for adopting the Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

1983). Absent specific objections, the court must only ensure that there is no clear error on the

face of the record in order to accept a recommendation. See Orpiano, 687 F.2d at 47 (“Courts

have also held de novo review to be unnecessary in analogous situations when a party makes

general and conclusory objections that do not direct the court to a specific error in the

magistrate’s proposed findings and recommendations.”). Furthermore, a failure to file specific,

written objections to the Report results in a party’s waiver of the right to appeal from the

judgment of the court based upon such recommendation. 28 U.S.C. § 636(b)(1).

        Accordingly, construing Plaintiff’s Objection liberally, the court finds that he failed to

advance any specific objections to the Report; therefore, as the court discerns no clear error in

the report, the court adopts the Report and dismisses Plaintiff’s Complaint. See Camby, 718 F.2d



                                                 3
at 199.

                                       IV. CONCLUSION

          After a thorough review of the Report and the record in this case, the court finds the

Report provides an accurate summary of the facts and law and does not contain clear error.

Therefore, the court ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No.

28) and incorporates it herein by reference. For the reasons set out in the Report, the court

summarily DISMISSES the Plaintiff’s Complaint (ECF No. 1) with prejudice.

          IT IS SO ORDERED.




                                                              United States District Judge
July 23, 2019
Columbia, South Carolina




                                                4
